 In tl1e Matter of TENNESSEE COAL, IRON AND RAILROAD COMPANYandINTERNATIONAL UNION OF MINE, MILL AND SMELTER WORKERSIn the Matter of TENNESSEE COAL, IRON AND RAILROAD COMPANYandUNITED STEELWORKERS OFAMERICAGases Nos. R-5101, R-5102 respectively.Decided May 5,1943Mr. D. K. McKamy,of Birmingham, Ala., for the Company.Mr. Van D: Jones,of Bessemer, Ala., for the Smelters.Messrs. Noel R. Beddow,andRuben D. Farr,of Birmingham, Ala.,for the Steelworkers.Miss Muriel J. Levor,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petitions duly filed by International Union of Mine, Mill andSmelter Workers, herein called the Smelters, and United Steelworkersof America, herein called the Steelworkers, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Tennessee Coal, Iron and Railroad Company, Birmingham,Alabama, herein called the Company, the National Labor Relations,Board provided for an appropriate consolidated hearing upon duenotice before Henry J. Kent, Trial Examiner. Said hearing was heldatBirmingham, Alabama, on April 1, 1943.The Company, theSmelters, and the Steelworkers appeared, participated, and were af-forded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Upon the entire record in'the case, the Board makes the following:FINDINGS OF ,FACTI.THE BUSINESS OF THE COMPANYTennesseeCoal, Iron and Railroad Company, a Tennessee corpora-tionwith its principaloffice atBirmingham, Alabama, is a subsidiary49 N. L.R. B., No. 68.497 495DEIOISIONSOF NATIONAL 'LABORRELATIONS BOARDof 'United States Steel Corporation.The Company is engaged inthe manufacture, sale; and distribution of iron, in connection withwhich it maintains sales offices in the principal cities of the UnitedStates.,It operates coal and iron mines and a dolomite and limestonequarries.These iron mines and quarries are located at Muscoda,Ishkooda,Wenonah, and Delonah, Alabama, districts which are col-lectively'known as the Mountain, and so called herein.The Companyalso operates a manufacturing division consisting of six plants inBirmingham, Alabama.During the year 1940, approximately 78percent of the finished products manufactured by the Company wereshipped to points outside the State of Alabama, and the Company'soperations have not materially changed since that period.The Company concedes it is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Union of Mine, Mill and Smelter Workers is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.United Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to mem-bership employees of the Company.M. THE QUESTIONS CONCERNING REPRESENTATIONThe Company employs various persons in what is known as thesanitary department of the Company, called the Sanitary Departmentherein, to collect garbage and trash, service privies in mines and com-pany-owned villages, and to do mosquito control work. - It is theseemployees with whom we are concerned in this, proceeding, theSmelters claiming as a collective bargaining unit those who work onthe Mountain, and the Steelworkers, the rest of the Sanitary Depart-ment employees.In 1933, the Muscoda,.Ishkooda, Wenonah, and Delonah division ofthe Smelters was chartered, Locals 123, 153, and 157, taking into- itsmembership all men working in and around the mines, and fromApril 1934 until November 1941 the Smelters had a contract withthe Company, recognizing it as bargaining representative for thoseemployees who were its members.The president of the Smelters'local testified that he handled grievances for the Sanitary Depart-ment employees of* the Mountain, and during that time, the questionof their inclusion or exclusion from the coverage of the above-men-tioned contract did not arise.The War Labor Board issued' a Di-rective, dated October 26, 1942, ordering that the new contract beingnegotiated between the Company and the Smelters' locals of the TENNESSEE COAL, IRON AND RAILROAD COMPANY499Mountain,, contain a maintenance of membership clause and check-offprovisions.In connection with the check-off, the Smelters were di-rected to furnish the Company with a list of its members and in com-pliance with the terms of the Directive, the Smelters submitted to theCompany a list which included the Sanitary Department employeesof the Mountain.The Company questioned the right of the Smeltersto represent the Sanitary Department employees of the Mountainunder this contract.The petition herein was thereupon filed.The Steelworkers executed a contract with the Company, datedApril 1, 1941, recognizing it as the representative of its members em-ployed in and about the Company's steel manufacturing and byprod-uct coke, plants.The War Labor Board issued a Directive, datedAugust, 26, 1942, granting the Steelworkers a maintenance of mem-bership clause and check-off provisions.Since that time the Steel-workers requested recognition as collective bargaining agent of theSanitary Department employees not employed on the Mountain, andthe Company refused to so recognize it.'A statement of the Field Examiner, introduced into evidence atthe hearing, indicates that the Smelters and the Steelworkers eachrepresents a substantial number of employees in the units hereinaftekfound appropriate.'We find that questions affecting commerce have arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITSThe Smelters contends that those employees of the Sanitary De-partment, who. work on the Mountain, constitute ,an appropriate unitfor collective bargaining purposes, and the Steelworkers claims thatthe remaining, employees of the Sanitary Department also constitutean appropriate bargaining unit.The Company urges that the Sani-tary Department is a homogeneous division of the Company andshould constitute only one bargaining unit.All parties agree on theexclusion of supervisory employees.The Sanitary Department is a division of the Company's depart-ment of health. It is separate from the manufacturing and ore divi-sions of the,Company and is headed by a chief inspector. The dutiesof the Sanitary Department employees are similar throughout theiThe Field Examiner reported that the Smelters'submitted 8 designations, all bearingapparently genuine original signatures and dated1933.All the signatures on thesecards, together with the names on 4 additional dues records dated October and November1942, correspond with names on the Company's pay roll of December 31, 1942,containing15 names Nsithin the alleged appropriate unit.The Field Examiner fuither reported thatthe Steelworkers submitted 29 cards, of which 26, dated August 1942 to January 1943 andbearing apparently genuine original signatures,correspond with names on the said payroll containing 39 names in the alleged appropriate unit.-531647-43-vol 49-33 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDdepartment;and the Company maintains a policy of department-wideseniority.However, the Sanitary Department,although not dividedon a functional basis, is separated into geographical divisions.' TheMountain division,coextensive with the unit desired by the Smelters,is about 12 miles from Westfield,the headquarters of the other divi-sions of the Sanitary Department.An inspector is in charge of theMountain division of the Sanitary Department and under him aretwo foremen.No transfers are made between the Mountain and theother divisions of the Sanitary Department,and, although additionalsummer employees are hired for mosquito control work and laid offafter the season,these changes do not affect the separation of person-nel between the Mountain and the other divisions of the SanitaryDepartment.The use of two trucks is confined to the Mountain divi-_sion.Four inspectors and a foreman supervise the work of the otherdivisions of the Sanitary Department..,It thus appears that the employees of the Sanitary Department canfunction effectively as one bargaining unit or as two. Since it is de-sirable wherever feasible in the determination of the appropriate unitto take into account the desires of the employees involved,as shownby the existing,state of organization,we find(1) that all ' the em-ployees of the Sanitary Department of the Company,Muscoda, Ish-kooda,Wenonah, and Delonah divisions,excluding inspectors; fore-men, and supervisory, employees,constitute a unit appropriate forcollective bargaining within the meaning of Section 9(b) of the Act,and (2)that all employees of the Company's Sanitary Department,except the Muscoda, Ishkooda,Wenonah, and Delonah divisions, ex-cluding inspectors, foremen, and supervisory employees,constitute aunit appropriate fo"r' the purposes of collective bargaining within themeaning of Section 9(b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of elections by secret ballot among theemployees in the appropriate units who were employed'during thepayroll period immediately preceding the date of our Direction ofElections,subject to the limitations and additions set forth therein.DIRECTION OF ELECTIONS,By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations,Act, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED'that,as part of the investigation to ascertain repres'enta- TENNESSEE COAL, IRON AND RAILROAD COMPANY501Lives for the purposes of collective bargaining with Tennessee Coal,Iron and Railroad Company, Birmingham, Alabama, separate elec-tions by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, under-the-direction and supervision of.the Regional Director, for the TenthRegion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 10, of said Rules and Regu-lations, among the employees in the units found appropriate in SectionIV, above, who were employed during the pay-roll period immediately'preceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacation,or temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause, to determine (1) whether or not all the employees of the Sani-tary Department of the Company, Muscoda, Ishkooda, Wenonah, andDelonah divisions, excluding inspectors, foremen, and supervisoryemployees, desire to be represented by International Union df Mine,Mill and Smelter Workers, affiliated with the Congress of IndustrialOrganizations, for the purposes of collective bargaining; ' and ' (2)whether or not all the employees of the Company's Sanitary Depart-ment, except the Muscoda, Ishkooda, Wenonah, and Delonah divisions,excluding inspectors, foremen, and supervisory employees, desire tobe represented by United Steelworkers of America, affiliated with theCongress of Industrial Organizations, for the purposes 'of collectivebargaining.